DETAILED ACTION
This action is responsive to the amendment filed on 08/02/2022. Claims 1-20 are pending in the case.  Claims 1, 9, and 15 are independent claims. Claims 1, 2, 6, 7, 9, 10, 13, 14, 15, 16, 19, 20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recites the limitation "the rule selection metrics".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination “the rule selection metrics” will be interpreted as “the plurality of parameter settings”.


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
	With respect to 35 U.S.C. 101
	Applicant asserted that claims 1-20 are not directed to an abstract idea. Applicant states the claims do not recite an abstract idea. Examiner notes, as reflected in the updated rejection of at least claim 1, that “generating candidate action rules” and “generating suggestion” amount to abstract ideas. Further Applicant argues that if analysis must proceed further the claim as a whole integrates the judicial exception into a practical application and further recite an improvement in technology. The remaining limitations only describe additional elements that amount to receiving data. The abstract idea which involves generating updated suggestions cannot be the improvement itself.



	With respect to the rejection under 35  U.S.C 103
	Applicant argues that the cited prior art does not teach the amended claims. Examiner disagrees. Jensen teaches a system which receives activity patterns generate custom rules based on these actions which are used to automate actions. Nandi teaches a system for refining a set of rules into a set of necessary rules. Similarly, Lozano teaches a system which learns from timestamps activity to generate rules descriptive of the activity. The remaining art cited teaches features related to these activities. Examiner has provided updated rejections below. Additionally, amended claim 6 is taught in part by Ur et al “Practical Trigger-Action Programming in the Smart Home”.
	


Claim Rejections - 35 USC § 101
Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Regarding Claim 1 and 9 and 15
Under step 1, Claim 1 is directed to a computer system method, which is directed to a process, one of the statutory categories. Claim 9 is directed to a computer system device, which is directed to a machine, one of the statutory categories. Claim 15 is directed to a computer system device, which is directed to a machine, one of the statutory categories.
The Claim recites the following limitations which are considered abstract ideas: “for each activity pattern…generating …a candidate action rule from a plurality of action rules based on contexts and actions … wherein the candidate action rule specifies the one or more of the context pre-conditions when the action occurs, and the contexts are determined using raw sensor data of the electronic device, semantic places and commuting activities;”, “generating, … suggestions for one or more preferred candidate action rules from a plurality of candidate action rules by a rule selector processing application that uses a combination of a plurality of parameter settings and a plurality of threshold settings for generating automation of the action;”
	Under step 2A Prong 1, the aforementioned limitations amount to evaluations and judgements performed in the human mind. Examiner notes that step of generating rules based on determined context amounts to making an evaluation based on a set of preconditions, evaluations are mental activities. 
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“by an electronic device”, “using a rule selector processing application”) See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “receiving… an action that includes a unique descriptor and a sequence of instantaneous timestamps;
 Receiving… a plurality of activity patterns from a memory device, the plurality of activity patterns associated with the action, wherein the plurality of activity patterns is obtained using rule confidence that is measured using temporal intervals of one or more context pre-conditions; receiving… one or more rule selections from the suggestions for the one or more preferred candidate action rules from a rule selection interface.” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, the additional elements of recited above are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving activity patterns, actions, and rule selections amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

	
Regarding Claim 2
The claim is directed to a process. The claim recites the following limitations “wherein the one or more preferred candidate action rules include the one or more of the context pre- conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold…and the rule selector processing application reduces the plurality of candidate action rules generated from user behavior patterns for selecting the one or more preferred candidate action rules based on the plurality of parameter settings that comprise rule selection metrics” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3
The claim is directed to a process. The claim recites the following limitations “wherein the one or more of the context pre-conditions are associated with a first time duration that occurs more often than a second threshold and are associated with a second time duration that occurs less often than a third threshold, and the semantic places are determined based on latitude and longitude data and clustering of individual place visits into significant location clusters.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a process. The claim recites the following limitations “wherein the one or more preferred candidate action rules cover a number of occurrences of the action over the second time duration that is greater than a fourth threshold.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.


Regarding Claim 5
The claim is directed to a process. The claim recites the following limitations “wherein total number of the one or more preferred candidate action rules is less than a fifth threshold.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 6
The claim is directed to a process. The claim recites the following limitations “wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. The claim recites additional element(s) “and the rule selector processing application is applied to public context datasets from smart homes, television viewership, and digital health monitoring for automation in these domains” that amounts to generally linking the use of the judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim is not patent eligible.

Regarding Claim 7
The claim is directed to a process. The claim recites the following limitations “wherein the rule selection metrics comprise a redundancy metric, a rule confidence metric, a contextual specificity metric and an interval count metric.” Under Step 2A Prong 1, these limitations only serve to describe the abstract idea addressed in the independent claim.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 8
The claim is directed to a process. The claim recites the following limitations “providing… a reminder to perform an automation…for automating the action based on the one or more preferred candidate action rules” Under Step 2A Prong 1, these limitations correspond to an evaluation performed in the human mind. Further, the claim inherits a previously identified abstract idea in the independent claim “wherein the plurality of threshold settings comprises selectable threshold settings that are predefined”.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 10-14
	The claims are rejected for the reasons set forth in claims 2-8 in connection with claim 9. Specifically, claim 10 is rejected for the reasons that claim 2 is rejected. Claim 11 is rejected for the reasons that claim 3 is rejected. Claim 12 is rejected for the reasons claim 4 is rejected. Claim 13 is rejected for the reasons claims 5 and 6 are rejected.
Regarding Claim 16-20
	The claims are rejected for the reasons set forth in claims 2-8 in connection with claim 15. Specifically, claim 16 is rejected for the reasons that claim 2 is rejected. Claim 17 is rejected for the reasons that claim 3 is rejected. Claim 18 is rejected for the reasons claim 4 is rejected. Claim 19 is rejected for the reasons claim 5 and 6 is rejected. Claim 20 is rejected for the reasons that claims 7 and 8 are rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. Document ID US 10841122 B1 hereinafter Jensen. Further in view of Nandi et al “Automatic Trigger Generation for Rule-based Smart Homes” hereinafter Nandi, further in view of Lozano et al. “Ontology and SWRL-Based Learning Model for Home Automation Controlling” hereinafter Lozano, further in view of Hoque et al. “AALO: Activity recognition in smart homes using Active Learning in the presence of Overlapped Activities” hereinafter Hoque.

Regarding independent claim 1/9/15
Jensen teaches, A method for action automation, comprising: receiving, by electronic device, an action (column 1 line 30-35 “The home automation system [electronic device] may determine an optimal operation of the device based on the monitoring of its operation [domain information] and subsequently inform a user of the optimal operation via a generated notice” Examiner notes that operation is an action, given that it is determined by a computing system, the determination must have been received from memory or a processor element) receiving, by the electronic device, a plurality of activity patterns from a memory device, the plurality of activity patterns associated with the action (Column 1 45-50 “the method may include monitoring activity in a home environment based on one or more sensors, generating a recommended action associated with at least one device in the home environment based on the monitored activity” Column 16 line 8-20 “the sensor units may be any device which may detect any type of device data in a home environment and that is able to wirelessly connect to the home automation system. For example, a doorbell camera, smart thermometer, a security camera, a motion detector, phones, computers, or a control panel of the home automation system, may be used to collect and transmit device activity data” multiple sensors each collecting data or activity patterns associated with the recorded action transmit data to the electronic device or system 400 in Figure 4. The sensor correspond to memory devices because they include devices such as phones and computers which have their own internal memory. ) for each activity pattern, generating  a candidate action rule from a plurality of action rules based on contexts and actions (Column 24-30 “In some examples, at least one of these devices may generate at least one custom rule related to the functioning of one or more devices within the home environment and initiate the custom rule and/or implement device adjustment based on the custom rule, sensor data, at least one user preference, other information, or some combination.” Based on the sensor data and or user preference or other information which corresponds to the action rules based on contexts and actions. A custom rule is initiated or adjusted corresponding to determine a candidate action rule) stored by the electronic device (Column 8 line 16-18 “The server 155 may include a database (e.g., in memory) containing device activity data received from the sensor units” the data for the rule generation is stored on memory located on the electronic device as depicted in Figure 4.) wherein the candidate action rule specifies one or more pre-conditions when the action occurs; (column 9 line 9-18 “Additionally, the custom rule generation component 215 may weigh the categorized data based on a set of device settings (e.g., preconditions)… in some examples, be a set of weights and may be provided by the manufacturer or may be provided or modified by the user and/or by one or more devices of the home environment based on information (e.g., user preferences, user data, device type, device location, etc.)” column 12 line 40-46  “the device associated with the sensed power output may be running inefficiently and generate a recommended action that turns off the device during certain periods of the day. In some cases, the custom rule generation component 215-a may further determine that the associated device is a light bulb,” the weights or preconditions are based on information that describe when the action occurs, which is determined by the user preferences or user data. For example, one pattern of user data may indicate when a particular device or light bulb may be turned on) the contexts are determined using raw sensor data of the electronic device, semantic places and commuting activities; ( column 10 line 9-21“the location of the device may be determined based on communications received from the device, user input providing information of the location, or by the system sensing the location of the device… the context data may be characterizations of the activity being monitored” Column 16 line 8-19  “monitoring an activity of a device in a home environment. The monitoring may be performed via various types of sensor units located throughout the home environment… For example, a doorbell camera, smart thermometer, a security camera, a motion detector… used to collect and transmit device activity data.” the sensor context data comes from cameras and motion detectors, thus including semantic places and commuting activities.) for generating automation of the action. (column 1 line 25-33 “Methods and systems are described for custom rule generation and device operation and adjustment by a home automation system….the home automation system may have the ability to monitor and control the operation of these devices. The home automation system may determine an optimal operation of the device based on the monitoring of its operation.” The system performs automated actions, or control, based on the rule generation informed by its user preference and monitoring system.)
Jensen does not explicitly teach, an action that includes a unique descriptor and a sequence of instantaneous timestamps; wherein the plurality of activity patterns is obtained using rule confidence that is measured using temporal intervals of one or more context pre-conditions; generating, by the electronic device, suggestions for one or more preferred candidate action rules from a plurality of candidate action rules by a rule selector processing application that uses a combination of a plurality of parameter settings and a plurality of threshold settings; receiving, by the electronic device, one or more rule selections from the suggestions for the one or more preferred candidate action rules from a rule selection interface.
However Nandi when addressing issues related to reducing a large set or redundant and conflicting rules to a smaller representative set teaches, generating, by the electronic device, suggestions for one or more preferred candidate action rules from a plurality of candidate action rules by a rule selector processing application ( Figure 2 and pg 1 column 2 “We implemented a tool, TrigGen, and ran it on 96 home automation rules …A static analysis tool, TrigGen, to determine a necessary and sufficient set of triggers, based on the actions written by end users….eliminate unnecessary triggers.” Triggers correspond to action rules, based on a precondition. The TrigGen tool removes unnecessary triggers thus creating a set of suggestions for preferred updated rules from the original plurality of candidate action rules. TrigGen is a rule selector processing application) that uses a combination of a plurality of parameter settings and a plurality of threshold settings (pg 3 column 2 “The following definitions are used in the elimination algorithm…. An item is live [11] in R if its value may be read before it is written to in the rule script… An event-based trigger is redundant if inclusion of the trigger in a rule never changes the state of any item or the value of any program variable involved in S when the rule is fired solely due to it.” the process of eliminating unnecessary rules is based on both parameter settings (whether or not each of the plurality of rules are live) and threshold settings (the frequency of each of the plurality of triggers). The rules dictate triggers for actions.) receiving, by the electronic device, one or more rule selections from the suggestions for the one or more preferred candidate action rules from a rule selection interface.( Section 6 ¶03-¶04 “The next step is trigger generation where TrigGen first adds all the items naively to a list of potential triggers. It analyzes this list to eliminate the redundant triggers as explained in section 5 to generate a list of necessary and sufficient triggers. TrigGen then compares the list of generated triggers to the triggers written by the end-users to detect the missing/extraneous ones.” TrigGen describes several processing steps, first an initial list of triggers is generated, then triggers are eliminated to create a list of ‘suggested’ trigger. Finally a separate step involves comparing the suggested set with a list written by end-users to detect missing/extraneous ones. This final step corresponds to determining/receiving a final list which has selected from the list of suggestions from the rule selection interface. The interface is the comparison between end user triggers and generated rules.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for reducing a set of rules to a preferred set of rules based on parameter and threshold settings as taught by Nandi to the disclosed invention of Jensen.
One of ordinary skill in the arts would have been motivated to make this modification in order to “reduces the burden on end-users by assisting them in writing the rules correctly, and can reduce the incidence of unexpected behaviors and security vulnerabilities.” (Nandi Conclusion)
Jensen/Nandi does not explicitly teach, wherein the plurality of activity patterns is obtained using rule confidence that is measured using temporal intervals of one or more context pre-conditions; an action that includes a unique descriptor and a sequence of instantaneous timestamps;
However Lozano when addressing issues related to probabilistic rule based learning system for automation which characterizes actions as a behavior model teaches, an action that includes a unique descriptor and a sequence of instantaneous timestamps; ( pg 82 ¶03 and figure 2 “The system stores the actions carried out after each rule execution as well as the set of facts that have led to the execution of such rule on a log table. Time and date of event is also stored… An event is always stored next to its start date and time, its set of facts (antecedent of the rule) and the name of the rule that has started such event.” as shown in the figure each action performed in accordance with the rule set is stored in the event log with a unique descriptor, rule name, and a sequence of time stamps, the sequence is the day followed by the time which corresponds to the instantaneous time of the event or action..)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate the SWRL based rule discovery for action determination in a rule based system which establishes a “behavior model” based on informative recording of activity as taught by Lozano to the disclosed invention of Jensen/Nandi.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi and Lozano teach rule discovery systems which learn “to discover the most repetitive routines carried out daily by the user and manage the system to anticipate to those actions.” (Lozano Section 3.2.1)
Jensen/Nandi/Lozano does not explicitly teach, wherein the plurality of activity patterns is obtained using rule confidence that is measured using temporal intervals of one or more context pre-conditions; 
However Hoque when addressing activity learning in a rule based system teaches, wherein the plurality of activity patterns is obtained using on rule confidence that is measured using temporal intervals of one or more context pre-conditions: ( pg 141 column 2 ¶02-¶03 “we construct a new occupancy episode [activity pattern] by merging two occupancy episodes in the same room that are separated by less than a time interval threshold… We set the time interval threshold of this room as (Ql - h), which represents the lower outer fence… Any value less than the lower outer fence is an extreme outlier…. For two successive occupancy episodes in a room r… if we find that the time interval between them… is less than r ' s time interval threshold, then by merging them we create a new occupancy episode” an activity is merged based on the temporal interval of the sensor context, this interval represents the confidence that an event should be merged.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate the activity discovery system which characterizes sensor activity as occupancy episodes as taught by Hoque to the disclosed invention of Jensen/Nandi/Lozano.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi/Lozano and Hoque teach rule discovery systems which learn to “improve the activity recognition accuracy, our system preprocesses raw sensor data by identifying overlapping activities” (Hoque Abstract)
	Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, an electronic device comprising: memory storing instructions; and at least one processor executing the instructions including a process configured to: (column 1 line 54-58 “The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to monitor activity in a home environment based on one or more sensors”)
	Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 1, further Jensen teaches, A non-transitory processor-readable medium that includes a program that when executed by a processor performing a method comprising: (Column 1-2 line 66-4 “The non-transitory computer-readable medium may include instructions operable to cause a processor to monitor activity in a home environment based on one or more sensors, generate a recommended action associated with at least one device in the home environment based on the monitored activity”)

 Regarding claim 2/10/16
	Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Further Lozano teaches wherein the one or more preferred candidate action rules include the one or more of the context pre-conditions that lead to occurrence of the action with a probability exceeding a first likelihood threshold. (pg 83 Section 3.2.1 ¶004 “Furthermore, there is no guarantee that a user would perform the same actions every day of the week [preferred candidate action rules]. Therefore, we also use the parameter “frequency error” to ease pattern discovery and to consider if an event is regular. By default, IntelliDomo thinks an event is regular if it occurs more than 90% of the time. This parameter can also be modified.” The pre-condition of the action in question includes a first likelihood threshold, 90%, of the action occurring. )
	Further Nandi teaches, and the rule selector processing application reduces the plurality of candidate action rules generated from user behavior patterns for selecting the one or more preferred candidate action rules based on the plurality of parameter settings that comprise rule selection metrics. ( Figure 2 and pg 1 column 2 “We implemented a tool, TrigGen, and ran it on 96 home automation rules …A static analysis tool, TrigGen, to determine a necessary and sufficient set of triggers, based on the actions written by end users….eliminate unnecessary triggers.” As mentioned in the rejection of claim 1 Triggen reduces the number of ‘candidate action rules’ by eliminating unnecessary triggers, corresponding to rules. These rules are generated from user behavior patterns and parameter settings. See Section 2 discussion of rules “The rule in listing 2 was written by an end user… A rule can read or write to an item in order to interact with the device. The state of an item can be changed 1) by direct physical interaction of the end-user with the device (pressing a switch), 2) by the device sensing a change in the value of some property it measures (e.g., a thermostat sensing change in temperature),” the rule represents a user’s interaction with a device or user behavior, or based on a device property such as temperature.)
	Nandi is combined with Jensen for the reasons set forth in claim 1
	Lozano is combined with Jensen/Nandi for the reasons set forth in claim 1

Regarding claim 3/11/17
	Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
Jensen teaches, wherein the one or more pre-conditions are associated with a first time duration that occurs more often than a second threshold and are associated with a second time duration that occurs less often than a third threshold (Column 12 line 36-45 “The power output may be sensed over a predefined time period, for example a week. In some situations, this power output will likely fluctuate based on the occupancy of the home, the time of day, other devices in use, etc. Based on this sensed power output, the custom rule generation component 215-a may determine that the device associated with the sensed power output may be running inefficiently [second threshold] and generate a recommended action that turns off the device during certain periods of the day [first time duration]” the precondition corresponds to the conditions required to suggest control of power output. During a certain first time duration the power output may be on more often than an inefficiency threshold giving rise to one precondition. And also during a second time duration while multiple occupants are in the home the power inefficiency may be at a different third threshold giving rise to another precondition.)  and the semantic places are determined based on latitude and longitude data (Column 10 line 5-14 “In yet another example, a location of the device may be used as context data… he location of the device may be determined based on communications received from the device… via GPS monitoring” GPS monitoring necessarily includes latitude and longitude data.)
Further Hoque teaches, and clustering of individual place visits into significant location clusters. (pg 140 ¶02 “An activity recognition system based on active learning that automatically recognizes new room-level occupancy episodes as members of one of the clusters” episodes are characterized by the system into location clusters, if the meet significance thresholds.)

Regarding claim 4/12/18
Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
	Jensen teaches, wherein the one or more preferred candidate action rules cover a number of occurrences of the action over the second time duration that is greater than a fourth threshold. (Column 12 line 59-63 “For example, the custom rule generation component 215-a may determine [a preferred candidate action rules] that the user always approves of recommended action recommending the device emitting the power output to be turned off at certain periods of the day [second time duration]” the generation component may determine the preferred candidate action rule covers an action that happens enough times, greater than a forth threshold,  for the system to determine that the user “always” approves a recommended action.) 

Regarding claim 7
Jensen/Nandi/Lozano/Hoque teach claim 1/9/15
	Further Nandi teaches, wherein the rule selection metrics comprise a redundancy metric (pg 3 column 2 ¶01-¶03 “We developed a static analysis tool—TrigGen—that
automatically generates a set of necessary and sufficient event-based
trigger conditions from the actions” pg 3 column 2 “Definition 2. An event-based trigger is redundant if inclusion of the trigger in a rule never changes the state of any item or the value of any program variable involved in S when the rule is fired solely due to it. Otherwise, the trigger is non-redundant.” A trigger rule is determined to be redundant if it meets the redundancy metric of a rule never changing state. Examiner notes that a rule selection metric is any metric related to rule selection, as noted in the 112b there is an antecedent basis issue with the claimed term ‘the rule selection metrics’) a rule confidence metric, ( pg 3 column 2 “Definition 1. An item is live [11] in R if its value may be read before it is written to in the rule script, S” a rule that is live corresponds to a rule that is valid or confident, or adhering to a rule confidence metric.) contextual specificity metric ( pg5 column 1 “We define two or more rules to be conflicting if they modify the state of the same item. In that case, TrigGen warns the user about a potential conflict… TrigGen detects such conflicts and warns the end-user about the possibility of a conflict. It is then up to the user to determine the severity of the warning and whether the rules need to be corrected.” The warning produced by trig gen indicates whether a rule has overlapping context. Rules that do, would be part of the non-preferred set of rules, or not maintaining a contextual specificity metric. ) interval count metric (pg 3 column 2 “Naively adding all t ∈ T as triggers of R would unnecessarily fire R too many times and make it complicated” there exists a limit to the count of trigger or rule firing within a definite period of time, that limit is the “interval count metric” as it is the trigger firing rate that is unnecessary or undesirable.)
Nandi is combined with Jensen for the reasons set forth in claim 1

Regarding claim 8
Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Jensen teaches, providing, on the electronic device, a reminder to perform an automation for the action based on the one or more preferred candidate action rules. (column 4 line 39-47 “generating a notice [reminder] to a user recommending actions related to the devices. The user may provide feedback to the home automation system based on the notice, and the home automation system may learn a pattern based on the user feedback. Thus, in future situations regarding the performance of the devices, the home automation system may adjust the operation of the devices based on the learned pattern, rather than seeking further input from the user.” As stated previously, the actions of the home automation system is based on user input to build the set of preferred candidate action rules.)
Further Lozano teaches, wherein the plurality of threshold settings comprises selectable threshold settings that are predefined for each of the plurality of parameter settings. (pg 84 section 3.2.2 “These SWRL rules, will be added to IntelliDomo’s rule set and they will be assigned the lower priority based on the other ones rules in the database. This is due to the rules in the database have been directly designed by the user to control his/her home automation system and he/she has defined the desired priority to establish the importance on each rule.” Each of the plurality of rules has a priority associated with. The priority can be high medium or low based on the rule relative to the other rules in the data base. The priority is a user defined parameter associated with each of the other parameters assessed by the system.)
Lozano is combined with Jensen/Nandi for the reasons set forth in claim 1


Regarding claim 14 and 20
Jensen/Nandi/Lozano/Hoque teaches, all the claimed function as set forth in connection with claim 7 and claim 8.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen/Nandi/Lozano/Hoque, further in view of Ur et al. “Practical Trigger-Action Programming in the Smart Home” hereinafter Ur.


Regarding claim 6
	Jensen/Nandi/Lozano/Hoque teaches claim 1/9/15.
	Further Lozano teaches, wherein the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 85 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )
	Further Nandi teaches, and the rule selector processing application is applied to public context datasets from smart homes… for automation in these domains.(abstract “We implemented the technique in a tool called TrigGen and tested it on 96 end user written rules for openHAB, an opensource home automation platform…” TrigGen was tested with an open source home automation platform, home automation is an activity associated with smart homes.)
	Further still Jensen teaches, [the rule processing system] is applied to digital health monitoring (“In some embodiments, the one or more sensor units 110 may be sensors configured to conduct periodic or ongoing automatic measurements… one or more sensor units 110 may additionally monitor alternate device activity parameters, such as biometric data.” Continuous monitoring of biometric data, is data related to digital health monitoring given that biometric data is data indicative of health in a digital form.)
Jensen/Nandi/Lozano/Hoque does not explicitly teach, [the rule processing system] is applied to television viewership 	Ur however, when addressing trigger action programming related to smart home television usage teaches,  [the rule processing system] is applied to television viewership ( abstract “We find trigger-action programming can express most desired behaviors submitted by participants in an online study” pg 804 ¶03 “To study trigger-action programming in a controlled way, we created our own prototype interface modeled after IFTTT… Here, Date/Time is the trigger channel and Lights is the action channel. After selecting a channel, the user chooses a specific event or action built into that channel. Users can add, edit, and delete channels from their recipe. Our prototype interface included the following channels: … Phone, Switch, Television,” the channels or rule categories include the power state of the television. The power state of the television is reflective of user behaviors, thus corresponding television viewership )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to apply trigger action rule curation to smart home automation of television usage as taught by Ur to the disclosed invention of Jensen/Nandi/Lozano/Hoque.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi/Lozano/Hoque and Ur teach a rule discovery system for home automation reflective of user behavior that can be used by an average user. Ur states “We have provided evidence that average users can successfully engage in trigger-action programming with multiple triggers and actions. Furthermore, this paradigm can express many of the smart-home behaviors that immediately came to our participants’ minds, and both hypothetical and real-world examples of trigger-action programming exhibit substantial diversity” (pg 811 Discussion Ur)
Nandi is combined with Jensen for the reasons set forth in claim 1
Lozano is combined with Jensen/Nandi for the reasons set forth in claim 1


Claim 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen/Nandi/Lozano/Hoque, further in view of Ur et al. “Practical Trigger-Action Programming in the Smart Home” hereinafter Ur, further in view of Luhr et al “Recognition of emergent human behaviour in a smart home: A data mining approach” hereinafter Luhr.


Regarding claim 13/19
	Jensen/Nandi/Lozano/Hoque teaches claim 9/15
	Further Lozano teaches, and the one or more preferred candidate action rules comprise a subset of candidate action rules that summarize all candidate action rules. (pg 85 ¶001 “For instance, when IntelliDomo detects that it is a few minutes before 8:00 am, it will fire both rules “officeLight1” and “officeShutter10” (these patterns have been previously learned). If the user lowers the shutter during the next ten minutes for several days, IntelliDomo will remove the rule “officeShutter10” to memorize again when it should or should not raise the shutter.” In order to create preferred candidates that accurately summarize an action represented by a history of historical actions, in this case shutter raise times, the system culls candidate action rules that are not representative of the actions of several days. In this way, the resulting preferred rules are representative of the new average of summary of candidate action rules. )
Further Nandi teaches, and the rule selector processing application is applied to public context datasets from smart homes… for automation in these domains.(abstract “We implemented the technique in a tool called TrigGen and tested it on 96 end user written rules for openHAB, an opensource home automation platform…” TrigGen was tested with an open source home automation platform, home automation is an activity associated with smart homes.)
	Further still Jensen teaches, [the rule processing system] is applied to digital health monitoring (“In some embodiments, the one or more sensor units 110 may be sensors configured to conduct periodic or ongoing automatic measurements… one or more sensor units 110 may additionally monitor alternate device activity parameters, such as biometric data.” Continuous monitoring of biometric data, is data related to digital health monitoring given that biometric data is data indicative of health in a digital form.)
Jensen/Nandi/Lozano/Hoque does not explicitly teach, [the rule processing system] is applied to television viewership; the total number of the one or more preferred candidate action rules is less than a fifth threshold;	Ur however, when addressing trigger action programming related to smart home television usage teaches,  [the rule processing system] is applied to television viewership ( abstract “We find trigger-action programming can express most desired behaviors submitted by participants in an online study” pg 804 ¶03 “To study trigger-action programming in a controlled way, we created our own prototype interface modeled after IFTTT… Here, Date/Time is the trigger channel and Lights is the action channel. After selecting a channel, the user chooses a specific event or action built into that channel. Users can add, edit, and delete channels from their recipe. Our prototype interface included the following channels: … Phone, Switch, Television,” the channels or rule categories include the power state of the television. The power state of the television is reflective of user behaviors, thus corresponding television viewership )
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to apply trigger action rule curation to smart home automation of television usage as taught by Ur to the disclosed invention of Jensen/Nandi/Lozano/Hoque.
One of ordinary skill in the arts would have been motivated to make this modification in because both Jensen/Nandi/Lozano/Hoque and Ur teach a rule discovery system for home automation reflective of user behavior that can be used by an average user. Ur states “We have provided evidence that average users can successfully engage in trigger-action programming with multiple triggers and actions. Furthermore, this paradigm can express many of the smart-home behaviors that immediately came to our participants’ minds, and both hypothetical and real-world examples of trigger-action programming exhibit substantial diversity” (pg 811 Discussion Ur)
	Jensen/Nandi/Lozano/Hoque/Ur does not explicitly teach, the total number of the one or more preferred candidate action rules is less than a fifth threshold;
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen/Nandi/Lozano/Hoque/Ur.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behavior and unusually frequent occurrences of behavior that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)
Nandi is combined with Jensen for the reasons set forth in claim 1
Lozano is combined with Jensen/Nandi for the reasons set forth in claim 1


Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen/Nandi/Lozano/Hoque further in view of Luhr et al “Recognition of emergent human behaviour in a smart home: A data mining approach” hereinafter Luhr.

Regarding claim 5
	Jensen/Nandi teaches claim 1
	Jensen/Nandi/Lozano/Hoque does not explicitly teach, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold.
	Luhr when addressing issues related mining action rule pattern from human behavior teaches, wherein total number of the one or more preferred candidate action rules is less than a fifth threshold. (Pg 2 ¶03 “This technique requires that k passes over a database are made to retrieve the set of frequent rules up to length k. Each pass over the data requires the generation of candidates — the set of all possibly frequent associations given those found in a previous pass” where the database includes the set of all rules, the total number of the best or preferred candidate action rules is less than all of the rules in the database corresponding to a fifth threshold. )
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a quantity limited set of rules for activity patterns as taught by Luhr to the disclosed invention of Jensen/Nandi/Lozano/Hoque.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement otherwise challenging search techniques to reveal “the presence of new, possibly anomalous, behavior and unusually frequent occurrences of behavior that would otherwise be considered normal from amongst the mined rules” ( Luhr Conclusion ¶02)


Conclusion
Prior art:	Alam et al “CACE: Exploiting Behavioral Interactions for Improved Activity Recognition in Multi-inhabitant Smart Homes” describes a system for infer macro user activity based on micro context captured by sensors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122